DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “a copper nail (9)” and “the copper nail (9) is plugged in all the first insertion hole (12), the second insertion hole (14), the third insertion hole (15), and the fourth insertion hole (16), and the conducting wires (6) is electrically connected to the filament mount (3).”
However, it is clear from the specification that there are two copper nails and that each copper nail is electrically isolated from the other copper nail. Further, each copper nail penetrates the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20170138577A1) in view of Zhang (US20180372278A1).

Regarding claim 1, Lin discloses:
1. A connecting structure for a lamp bulb and a lamp base, comprising:
a lamp bulb housing (23) and a lamp base (22); and
two conducting wires (each labeled 10, fig 6), a connecting member (40, fig 4) for connecting the two conducting wires (10) to the plastic lamp base (22) being disposed on the two conducting wires (fig 2).
Lin does not teach:
A) the lamp base is plastic
B) wherein a filament mount (3) is fixedly connected inside the plastic lamp base (2), a filament (4) is fixedly connected to the filament mount (3), a light-guiding post (5) is fixedly connected to the filament mount (3), and the lamp bulb housing (1) is threadedly connected to the plastic lamp base (2).
In the same field, Zhang teaches a plastic lamp base (103) in order to make the lamp housing more durable (abstract, par 32). Zhang also teaches a filament mount (1031) is fixedly connected inside the plastic lamp base (fig 2, fig 3), a filament (102) is fixedly connected to the filament mount (1031), a light-guiding post (106) is fixedly connected to the filament mount (1031), and the lamp bulb housing (101) is threadedly connected to the plastic lamp base (103, par 9).
Modifing Lin with the teachings of Zhang would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order to make a more durable lamp.

	Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to teach or suggest the structure of the connecting member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/Britt D Hanley/             Primary Examiner, Art Unit 2875